          Case 1:20-cr-00287-JPO Document 67 Filed 01/28/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     January 26, 2021
BY CM/ECF
The Hon. J. Paul Oetken
United States District Court for the
  Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Segovia-Landa et al., 20 Cr. 287 (JPO)

Dear Judge Oetken:

         The Government writes to respectfully request a 30-day adjournment of the conference
scheduled for January 27, 2021 in the above-referenced matter, and to request an order excluding
time under the Speedy Trial Act until the new date for the conference. The defendants each consent
to this request.

        On February 11, 2020, the defendants were arrested following a series of narcotics
transactions. On February 12, 2020, the defendants were charged in a Complaint with one count
of conspiracy to distribute heroin, fentanyl, and methamphetamine, in violation of 21 U.S.C.
§§ 841(b)(1)(A) and 846. Following presentments held on the same day, defendants Marco
Segovia-Landa, Ledif Perez-Perez, and Jose Rivera were ordered detained. Defendant Lisandy
Joaquin Ortiz was released subject to bail conditions. On June 3, 2020, the grand jury returned
Indictment 20 Cr. 287 charging each defendant with one count of conspiracy to distribute heroin,
fentanyl, methamphetamine, and cocaine, in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846.

        Since the defendants were arrested, the Government has been engaged with various
defendants regarding pretrial resolutions of their cases. Furthermore, discovery has been produced,
the defendants have filed certain pretrial motions, and the Government’s response is due February
5, 2021. See Dkt. Nos. 57, 63-65.

        The Government seeks a 30-day adjournment of the pretrial conference in this matter. The
parties are continuing their discussions regarding a pretrial resolution of this matter, which, in
some cases, has been delayed due to restrictions on movement and communications for defendants
being held in federal facilities.

        The Government further requests an order excluding time under the Speedy Trial Act from
January 27, 2021, until the new date for the pretrial conference. The ends of justice served by
holding the conference at a future date outweigh the best interests of the public and the defendant
in a speedy trial because it will permit the defendants additional time to review discovery under
          Case 1:20-cr-00287-JPO Document 67 Filed 01/28/21 Page 2 of 2

                                                                                         Page 2


challenging circumstances brought on by the COVID-19 pandemic and afford the parties
additional time to discuss a resolution to this matter. See 18 U.S.C. § 3161(h)(7)(A). 1

       Through counsel, each of the defendants consents to the adjournment of the conference
and the exclusion of time.

                                                Respectfully submitted,

                                                AUDREY STRAUSS
                                                United States Attorney for the
                                                Southern District of New York

                                          by:      /s/
                                                Kedar S. Bhatia
                                                Assistant United States Attorney
                                                (212) 637-2465


            Granted.
            The pretrial conference is hereby adjourned to March 3, 2021, at 4:00 p.m.
            Time is excluded through March 3, 2021, under the Speedy Trial Act, 18
            USC 3161(h)(7)(A), the Court finding that the ends of justice outweigh the
            interests of the public and the defendant in a speedy trial.
               So ordered: January 28, 2021




1
  Although time is currently excluded under the Speedy Trial Act because pretrial motions have
been filed, see 18 U.S.C. § 3161(h)(1)(d), the Government also seeks an exclusion of time for the
reasons set forth above in the event that the pending pretrial motions have been resolved prior to
the next conference.
